20-1444
Inzlicht-Sprei v. Wells Fargo, N.A.

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT
ON ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
17th day of May, two thousand twenty-one.

Present:
            DEBRA ANN LIVINGSTON,
                  Chief Judge,
            GUIDO CALABRESI,
            WILLIAM J. NARDINI,
                  Circuit Judges.
_____________________________________

THE LINCOLN NATIONAL LIFE INSURANCE
COMPANY,

                           Plaintiff,

                  v.                                               20-1444

ELI INZLICHT-SPREI, individually, as a trustee and/or
beneficiary of the Sara Sprei Family Trust, and as
Executor of the Estate of Sara Sprei

                           Defendant–Cross Defendant–
                           Cross Claimant–Counter Claimant–
                           Appellant,

                  v.

WELLS FARGO, N.A.,

                           Defendant–Cross Claimant–Appellee,

                                                 1
LSH CO,

                         Intervenor–Cross Claimant–
                         Counter Defendant–Appellee,

AVI ROSENFELD, ALAN RUBENSTEIN,

                  Defendants–Cross Defendants.
_____________________________________

    For Defendant–Cross Defendant–              ROBERT R. VIDUCICH, New York, New
    Counter Claimant–Appellant                  York

    For Defendant–Cross Claimant–               THEODORE J. SAWICKI (Courtney E.
    Appellee and Intervenor–Cross               Quirós, on the brief), Alston & Bird
    Claimant–Counter Defendant–                 LLP, Atlanta, Georgia
    Appellee

         Appeal from a judgment of the United States District Court for the Eastern District of New

York (Chen, J.).

         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

         Interpleader claimant Eli Inzlicht-Sprei appeals from a March 31, 2020, memorandum and

order and judgment of the Eastern District of New York (Chen, J.) declaring, on summary

judgment, that Wells Fargo is entitled to the proceeds of an insurance policy taken out on the life

of Inzlicht-Sprei’s mother, Sara Sprei.        Familiarity with the record is presumed.           On appeal,

Inzlicht-Sprei argues that the policy is a stranger-originated life insurance (“STOLI”) policy,

impermissible under New York Insurance Law § 3205, and that he is therefore entitled to its

proceeds. 1   We disagree and, accordingly, affirm.


1
  Inzlicht-Sprei initially presented for review the question whether the district court erred by holding the
policy governed by New York law. Throughout his principal brief, he raised numerous other objections
to the district court’s decision. However, in his reply brief, he argued that “while the Opening Brief does
point out . . . various other errors made by the District Court which merit reversal, it is clear from its
‘Statement of the Issues Presented For Review’ alone that Dr. Sprei . . . has . . . presented a clear basis for


                                                      2
        At the start, we assume arguendo that Inzlicht-Sprei has not waived his § 3205 argument

even though he failed to raise it in his principal brief in support of his motion for summary

judgment.

        Section 3205 provides that “[a]ny person of lawful age may on his own initiative procure

or effect a contract of insurance upon his own person for the benefit of any person, firm, association

or corporation.”    N.Y. Ins. L. § 3205(b)(1).      This provision “permits a person to procure an

insurance policy on his or her own life and immediately transfer it to one without an insurable

interest in that life, even where the policy was obtained for just such a purpose.” Kramer v.

Phoenix Life Ins. Co., 15 N.Y.3d 539, 545 (2010). 2

        Inzlicht-Sprei argues that this permissive rule is inapplicable here because his mother did

not procure the policy on her own initiative. We disagree.        “The statutory mandate that a policy

must be obtained on an insured’s ‘own initiative’ requires that the decision to obtain life insurance

be knowing, voluntary, and actually initiated by the insured.” Id. at 551. That is, “the insured’s

decision must be free from nefarious influence or coercion.”         Id.   Inzlicht-Sprei has failed to

raise a genuine issue of material fact as to whether his mother was induced to take out the policy

by nefarious influence or coercion. He claims that agents of Signature Capital approached his

family about investing in a life insurance policy on Sprei’s life, but “the initiative requirement,

without more, does not prohibit an insured from obtaining a policy pursuant to a noncoercive



reversal,” namely, the application of § 3205. Appellant’s Reply Br. at 1. Indeed, he admonished the
Court to “not even bother reading” the portions of Appellees’ brief that did not address “the controlling
issue at bar: . . . whether the District Court erred by ignoring N.Y. Insurance Law § 3205.” Id. at 2. We
therefore consider any arguments on other points abandoned and do not address them.
2
  In 2009, New York strengthened its ban on STOLI policies. See N.Y. Ins. L. § 7815. However, neither
party disputes that this policy, procured before § 7815’s enactment, is governed by § 3205. See also
Kramer v. Phoenix Life Ins. Co., 15 N.Y.3d 539, 549 n.5 (2010).


                                                   3
arrangement with an investor.” Id. at 552.       To be sure, Inzlicht-Sprei asserts that “[o]ther than

Ms. Sprei’s submitting to a physical examination, signing the medical form and signing certain

application documents in blank, she was not involved in the application process.”      Joint App’x at

548.     But this contention is insufficient to permit a finding that Sprei was nefariously influenced

or coerced, especially in light of Inzlicht-Sprei’s statement that Sprei came up with the idea to

purchase and sell an insurance policy on her life.        For these reasons, Inzlicht-Sprei has not

demonstrated the existence of a genuine issue of material fact that would preclude concluding as

a matter of law that the policy was valid under § 3205.

         We have considered Inzlicht-Sprei’s remaining arguments and find them to be without

merit.    Accordingly, we AFFIRM the judgment of the district court.

                                                       FOR THE COURT:
                                                       Catherine O’Hagan Wolfe, Clerk




                                                   4